DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 26-43 in the reply filed on 24 May 2021 is acknowledged. Claims44-50 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-28, 30-34, 36-39 and 41-43 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al. (US 2011/0317381 A1).
Regarding claim 26-28, 30 and 31, Kim teaches in Figure 1-10 and related text e.g. a plurality of dielectric layers (108 and 114; Fig.3A; Para. 0018) forming a substrate (110; Para. 0018); a plurality of first conductive contacts (104; formed on the top surface) on a first surface of the substrate (upper surface); a cavity (102; Fig.1; Para.0018) in the first surface of the 
Regarding claims 32-34, 36 and 37, Kim teaches in Figure 1-10 and related text e.g. a substrate comprising: a first surface ( 100A; upper surface; Fig.6); a cavity in the first surface defining a second surface parallel to the first surface (102 formed in 100A; Fig.2); solder forms on the first surface on opposite sides of the cavity (250; Fig.6); and conductive contacts on the second surface (104; formed on the bottom surface of the cavity; Fig.6); one or more integrated circuit die(s) (120; 130 and 220; Fig.6) coupled with the conductive contacts on the second surface (130 is electrical contact with 104 in the cavity through 122); mold material covering the one or more integrated circuit die(s) (internal filling material covering 120; Fig.3; Para. 0022); and an integrated circuit device (200A; Fig.6) coupled with the solder forms (250; Fig.6) on 
Regarding claims 38, 39 and 41-43,    Kim teaches in Figure 1-10 and related text e.g. a system comprising: a display subsystem (mobile phone; Para. 0027); a wireless communication interface (500; Fig.10); and an integrated circuit package (100A), the integrated circuit package comprising: a substrate comprising: a first surface (upper surface of 110; Fig.5); a cavity in the first surface defining a second surface parallel to the first surface (102 formed on the upper surface and the second surface is the bottom surface of the cavity); solder forms on the first surface on opposite sides of the cavity (132 formed on the opposite side of the cavity); and conductive contacts on the second surface (104 formed on the second surface); one or more integrated circuit die(s) (120 and 130; Fig.6) coupled with the conductive contacts (104) on the second surface; and a memory device (160; Fig.5; Para. 0033) coupled with the solder forms on opposite sides of the cavity (160 is electrically coupled with 132 formed on the opposite side of the 120); mold material (140; Fig.5) covering the one or more integrated circuit die(s) (130 and 160; Fig.5) and the solder forms (132), wherein the memory device coupled with the solder forms by through-mold vias (122 formed in 130), wherein the one or more integrated circuit .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0317381 A1) as applied to claims 26, 32 and 38 and further in view of Park et al. (US 2016/0338202 A1). 
Regarding claims 29, 35 and 40, Kim does not explicitly teach the depth of the cavity to be greater than about 100 um. 
However, Park teaches a depth of a cavity to be greater than 100 um (Fig.5E; 111A has a thickiness of 100 to 500 um; Para. 0088; 11B and 112 have a thickness of 70 and 20 um respectively; Para. 0089). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form a depth of the cavity to be greater than about 100 um in the device of Kim as taught by Park since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUNIR S AMER/Primary Examiner, Art Unit 2894